DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/14/22.
Claims 1-37 are presented for examination.
 
IDS Considerations

The information disclosure statement (IDS) submitted on 2/23/22, 2/8/22, 1/14/22, 10/13/21, 6/1/21, 8/18/20, 9/29/20 and 12/28/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.

Response to Arguments


Applicant's arguments filed 12/31/21 with respect to claims 1-37 have been considered but are not persuasive.

	Applicant argued in page 10-13 that prior art do not teach “receive, from the first user device, an indication of a geographic area around the first location; ... determine, based at least in part on the indication, that the second A/V device is located within the geographic area; [and] based at least in part on the second A/V device being located within the geographic area, send a command to cause the first A/V device to power-up a camera,”.

Examiner disagree on this because Carbonell [0127] At block 926 manager system 410 e.g. running one or more program 440 can establish a geofence around the location of interest provided by a location of an event. Establishing a boundary defining a geofence can be automatic (e.g. 360 degree and a fixed radius), or manual (defined/drawn on a geospatial map e.g. defined using controls 4104 as set forth in connection with user interface 4102 described in reference to FIG. 7). Manager system 410 can provide e.g. geospatial map representation/visualization, incident management and asset management capabilities. [0128] In one embodiment manager system one or more program 440 can use secure communication functionality to send notification request for transmission of image data to all the participating persons registered with manager system 410 who are within the geofence. Communication between manager system 410 and devices 406 can be secure sockets layer (SSL) based. So Carbonell teach receive, from the first user device, an indication of a geographic area that includes the first location; 

Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105. [0103] user interface 4102 user interface 4102 can display indicators of the location of e.g. fire trucks or EMS responders as shown in FIG. 7. Icon 4106 indicates a location of an event e.g. a fire. Video views 4108 depict video views of various camera devices 406 within a geofence. Video view 4109 is a video view from other system(s), e.g. a fixed surveillance camera view from a private security enterprise or government agency. Controls 4110 are controls for sending prompt messages to a camera device 406, as is set forth in greater detail herein. [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented. Carbonell teach determine, based at least in part on the indication, that the second A/V device is located within the geographic area based on proximity.

Edwards [0021] then an alarm event [command] in the security system for any home in the neighborhood (including the homeowner selecting this option) will automatically trigger all cameras 32 in the neighborhood to wake up and begin recording to memory 48. Edwards Fig. 2 [0025] registration may simply be by the geolocation processor sending a street address and IP address of the camera 32 and/or account 50 thereby allowing the local law enforcement organization to activate [command to power- up] the camera 32 [second A/V device] whenever a need arises). Edwards Fig. 2 [0034] all the houses in this map have outward-facing cameras 32 with "neighbor" access selected as described above. A burglary occurs at the corner of 2nd Ave and 34th St (red circle) in FIG. 2. This homeowner has chosen to link his alarm system 18 to the camera network of the server 38, so the burglary event automatically wakes up cameras 32 in neighboring houses. Edwards teach send a command to cause the first A/V device to power-up a camera. Combined teaching meets argued limitation with predictable results.

Remaining arguments are not related to claim language.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 

In the instant case: applicant does not disclose an algorithm for achieving the functionality “sending, by the system, a second command that causes the second A/V device to power-down the camera" for claim 24 limitation. But the statement that one could achieve a functional result is not sufficient to describe an algorithm for achieving it. The claim functionality must be supported by an algorithm to achieve it.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 11, 17, 19, 21, 24-31 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Pub. No.  20120257061 A1), in view of Carbonell (U.S. Pub. No. 20180041685 A1), further in view of Jeon (U.S. Pub. No. 20170178476 A1).

Regarding to claim 1:

1. Edwards teach a system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to: (Edwards Fig. 1 [0015] the camera 32 may operate in a number of different modes, where the modes may operate either separately or simultaneously. The functional aspects of each of the modes may be provided via the use of one or processors 40, 42 (located within the server 38 or camera 32) operating under control of software (programs) 44, 46 loaded from a non-transitory computer readable medium (memory) 48)
receive, from a first user device, first location data representing a first location associated with a first audio/video recording and communication device (A/V device); (Edwards Fig. 1-2 shows multiple cameras 32 are connected over internet and communicating based on location association, because Edwards [0008] FIG. 2 is a geographic diagram of a neighborhood that shows camera activation within the network of FIG. 1. FIG. 2 shows association of cameras and user device specific to a geo location which means based on location information sent from the first user device other nearby cameras in a geolocation is selected, because [0014] during the registration/ setup process for each camera 32, the homeowner can designate that the camera 32 faces a public space proximate the home, and elect either to share the feed (video stream) with neighbors and law enforcement, or with law enforcement only. Note that the identity of neighbors can be automatically determined using the geolocation of IP addresses of the camera and of the neighbors)
receive first image data generated by a second A/V device; (Edwards Fig. 2 [0025] registration may simply be by the geolocation processor sending a street address and IP address of the camera 32 and/or account 50 thereby allowing the local law enforcement organization to activate the camera 32 [second A/V device] whenever a need arises)
receive, from a second user device, an indication that the first image data is associated with an event; (Edwards Fig. 2 [0033] it may be assumed that the homeowner/parent has transferred an image of the child [first image data] to the server 38 from a computer in the home 12, 14 of the homeowner/parent. In this case, remote video analytics of a child tracking processor 40, 42 may be used to identify and indicate through an alert sent to the computer of the parent's home 12, 14 which camera 32 in the neighborhood or in the whole network most recently saw the given person (or a sequence of times and cameras 32 where the child was most recently seen [event]))
send a command to cause the first A/V device to power- up a camera; and receive second image data generated by the first A/V device. (Edwards [0021] then an alarm event [command] in the security system for any home in the neighborhood (including the homeowner selecting this option) will automatically trigger all cameras 32 in the neighborhood to wake up and begin recording to memory 48. Edwards Fig. 2 [0025] registration may simply be by the geolocation processor sending a street address and IP address of the camera 32 and/or account 50 thereby allowing the local law enforcement organization to activate [command to power- up] the camera 32 [second A/V device] whenever a need arises). Edwards Fig. 2 [0034] all the houses in this map have outward-facing cameras 32 with "neighbor" access selected as described above. A burglary occurs at the corner of 2nd Ave and 34th St (red circle) in FIG. 2. This homeowner has chosen to link his alarm system 18 to the camera network of the server 38, so the burglary event automatically wakes up cameras 32 in neighboring houses) 

Edwards do not explicitly teach receive, from the first user device, an indication of a geographic area that includes the first location; determine, based at least in part on the indication, that the second A/V device is located within the geographic area; based at least in part on the second A/V device being located within the geographic area, send a command to cause the first A/V device to power- up a camera;

However Carbonell teach receive, from the first user device, an indication of a geographic area that includes the first location; (Carbonell [0127] At block 926 manager system 410 e.g. running one or more program 440 can establish a geofence around the location of interest provided by a location of an event. Establishing a boundary defining a geofence can be automatic (e.g. 360 degree and a fixed radius), or manual (defined/drawn on a geospatial map e.g. defined using controls 4104 as set forth in connection with user interface 4102 described in reference to FIG. 7). Manager system 410 can provide e.g. geospatial map representation/visualization, incident management and asset management capabilities. [0128] In one embodiment manager system one or more program 440 can use secure communication functionality to send notification request for transmission of image data to all the participating persons registered with manager system 410 who are within the geofence. Communication between manager system 410 and devices 406 can be secure sockets layer (SSL) based)
determine, based at least in part on the indication, that the second A/V device is located within the geographic area; based at least in part on the second A/V device being located within the geographic area. (Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105. [0103] user interface 4102 user interface 4102 can display indicators of the location of e.g. fire trucks or EMS responders as shown in FIG. 7. Icon 4106 indicates a location of an event e.g. a fire. Video views 4108 depict video views of various camera devices 406 within a geofence. Video view 4109 is a video view from other system(s), e.g. a fixed surveillance camera view from a private security enterprise or government agency. Controls 4110 are controls for sending prompt messages to a camera device 406, as is set forth in greater detail herein. [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Edwards, further incorporating Carbonell in video/camera technology. One would be motivated to do so, to incorporate receive, from the first user device, an indication of a geographic area that includes the first location. This functionality will improve user experience.

The combination of Edwards and Carbonell do not explicitly teach send a command to cause the first A/V device to power- up a camera;

However Jeon teach send a command to cause the first A/V device to power- up a camera; (Jeon Fig. 4 [0041] the network camera 100 may be a low power-consumption camera driven by a battery. The low power-consumption camera is usually in a sleep mode, and regularly wakes up to check whether an even occurs. If an event occurs, the low power-consumption camera switches to an active mode. When the event ends, the low power-consumption camera returns to the sleep mode. Since the low power-consumption camera operates in the active mode when an event occurs and remains in the sleep mode for the rest of the time, power consumption may be reduced. [0056] a processor of the camera 100 may sleep until the processor is waked on by the event sensing signal [send a command])



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Edwards, further incorporating Carbonell and Jeon in video/camera technology. One would be motivated to do so, to incorporate send a command to cause the first A/V device to power- up a camera. This functionality will improve efficiency of the system as well as user experience with battery life.

Regarding to claim 2-4:

Cancelled.

Regarding to claim 5:

5. Edwards teach the system of claim 1, wherein to determine that the second A/V device is located within the geographic area comprises at least: determining a second location associated with the second A/V device; and (Edwards [0025] the geolocation of cameras 32 may be used by the geolocation processors or a separate registration processor may register the cameras 32 with local law enforcement organizations. In this regard, registration may simply be by the geolocation processor sending a street address and IP address of the camera 32 and/or account 50 thereby allowing the local law enforcement organization to activate the camera 32 whenever a need arises)

Edwards do not explicitly teach determining that the second location is within the geographic area.

However Carbonell teach determining that the second location is within the geographic area. (Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105 [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented)

Regarding to claim 6:

6. Edwards teach the system of claim 1, the one or more non- transitory computer-readable media storing further instructions that, when executed by the one or more processors, further cause the system to: (Edwards Fig. 1 [0015] the camera 32 may operate in a number of different modes, where the modes may operate either separately or simultaneously. The functional aspects of each of the modes may be provided via the use of one or processors 40, 42 (located within the server 38 or camera 32) operating under control of software (programs) 44, 46 loaded from a non-transitory computer readable medium (memory) 48)

Edwards do not explicitly teach receive, from the second user device, second location data, wherein to determine that the second A/V device is located within the geographic area is further based at least in part on the second location data.

However Carbonell teach receive, from the second user device, second location data, wherein to determine that the second A/V device is located within the geographic area is further based at least in part on the second location data. (Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105 [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented)

Regarding to claim 7-10, 12-16, 18, 20 and 22-23:

Canceled.

Regarding to claim 11:

11. Edwards teach a method comprising: receiving, by a system and from a user device, first location data representing a first location associated with a first audio/video recording and communication device (A/V device); (Edwards Fig. 1-2 shows multiple cameras 32 are connected over internet and communicating based on location association, because Edwards [0008] FIG. 2 is a geographic diagram of a neighborhood that shows camera activation within the network of FIG. 1. FIG. 2 shows association of cameras and user device specific to a geo location which means based on location information sent from the first user device other nearby cameras in a geolocation is selected, because [0014] during the registration/ setup process for each camera 32, the homeowner can designate that the camera 32 faces a public space proximate the home, and elect either to share the feed (video stream) with neighbors and law enforcement, or with law enforcement only. Note that the identity of neighbors can be automatically determined using the geolocation of IP addresses of the camera and of the neighbors)
receiving, by a system, first data representing a crime report; (Edwards Fig. 2 [0030] the capability of tracking moving objects based upon identifying characteristics can be very important for tracking the activities of moving objects in general throughout the neighborhood. This may allow police to later review such activity to identify suspects of crimes that may not have been detected by any security system 18 (e.g., a car theft outside a home 12, 14). Alternatively, police personnel may download a particular characteristic (e.g., a license number) to the server 38 and allow a reporting processor 40, 42 within the server 38 to report any incident of detection and locations and times of detection)
receiving, by the system, an indication that the crime report is associated with an event; (Edwards Fig. 2 [0030] the capability of tracking moving objects based upon identifying characteristics can be very important for tracking the activities of moving objects in general throughout the neighborhood. This may allow police to later review such activity to identify suspects of crimes that may not have been detected by any security system 18 (e.g., a car theft outside a home 12, 14). Alternatively, police personnel may download a particular characteristic (e.g., a license number) to the server 38 and allow a reporting processor 40, 42 within the server 38 to report any incident of detection and locations and times of detection)
based at least in part on the event being associated with the geographic area, (Edwards [0021] then an alarm event [command] in the security system for any home in the neighborhood (including the homeowner selecting this option) will automatically trigger all cameras 32 in the neighborhood to wake up and begin recording to memory 48)
sending, by the system, a command to cause the first A/V device to power-up a camera; and receiving image data generated by the first A/V device. (Edwards Fig. 2 [0025] registration may simply be by the geolocation processor sending a street address and IP address of the camera 32 and/or account 50 thereby allowing the local law enforcement organization to activate [command to power- up] the camera 32 [second A/V device] whenever a need arises). Edwards Fig. 2 [0034] all the houses in this map have outward-facing cameras 32 with "neighbor" access selected as described above. A burglary occurs at the corner of 2nd Ave and 34th St (red circle) in FIG. 2. This homeowner has chosen to link his alarm system 18 to the camera network of the server 38, so the burglary event automatically wakes up cameras 32 in neighboring houses)

Edwards do not explicitly teach receiving, by the system and from the user device, an indication of a geographic area that includes the first location; based at least in part on the receiving of the indication, determining, by the system, that the event is associated with the geographic area; sending, by the system, a command to cause the first A/V device to power-up a camera;

However Carbonell teach receiving, by the system and from the user device, an indication of a geographic area that includes the first location; (Carbonell [0127] At block 926 manager system 410 e.g. running one or more program 440 can establish a geofence around the location of interest provided by a location of an event. Establishing a boundary defining a geofence can be automatic (e.g. 360 degree and a fixed radius), or manual (defined/drawn on a geospatial map e.g. defined using controls 4104 as set forth in connection with user interface 4102 described in reference to FIG. 7). Manager system 410 can provide e.g. geospatial map representation/visualization, incident management and asset management capabilities. [0128] In one embodiment manager system one or more program 440 can use secure communication functionality to send notification request for transmission of image data to all the participating persons registered with manager system 410 who are within the geofence. Communication between manager system 410 and devices 406 can be secure sockets layer (SSL) based)
based at least in part on the receiving of the indication, determining, by the system, that the event is associated with the geographic area; (Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105 [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented)

However Jeon teach sending, by the system, a command to cause the first A/V device to power-up a camera; (Jeon Fig. 4 [0041] the network camera 100 may be a low power-consumption camera driven by a battery. The low power-consumption camera is usually in a sleep mode, and regularly wakes up to check whether an even occurs. If an event occurs, the low power-consumption camera switches to an active mode. When the event ends, the low power-consumption camera returns to the sleep mode. Since the low power-consumption camera operates in the active mode when an event occurs and remains in the sleep mode for the rest of the time, power consumption may be reduced. [0056] a processor of the camera 100 may sleep until the processor is waked on by the event sensing signal [send a command])

Regarding to claim 17:

17. Edwards teach the method of claim 11, further comprising: determining a second location based at least in part on the crime and report, (Edwards Fig. 2 [0030] the capability of tracking moving objects based upon identifying characteristics can be very important for tracking the activities of moving objects in general throughout the neighborhood. This may allow police to later review such activity to identify suspects
of crimes that may not have been detected by any security system 18 (e.g., a
car theft outside a home 12, 14). Alternatively, police personnel may download a
particular characteristic (e.g., a license number) to the server 38 and allow a reporting
processor 40, 42 within the server 38 to report any incident of detection and locations
and times of detection)

Edwards do not explicitly teach wherein the determining that the event is associated with the geographic area comprises determining, by the system, that the second location is located within the geographic area.

However Carbonell teach wherein the determining that the event is associated with the geographic area comprises determining, by the system, that the second location is located within the geographic area. (Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105 [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented)

Regarding to claim 19:

19. Edwards teach the method of claim 11, further comprising: receiving second location data associated with a second A/V device, wherein the second A/V device generated the crime report, wherein the determining that the event is associated with the geographic area comprises determining, by the system and based at least in part on the second location data, that the second A/V device is located within the geographic area. (Edwards Fig. 2 [0030] the capability of tracking moving objects based upon identifying characteristics can be very important for tracking the activities of moving objects in general throughout the neighborhood. This may allow police to later review such activity to identify suspects of crimes that may not have been detected by any security system 18 (e.g., a car theft outside a home 12, 14). Alternatively, police personnel may download a particular characteristic (e.g., a license number) to the server 38 and allow a reporting processor 40, 42 within the server 38 to report any incident of detection and locations and times of detection)

Regarding to claim 21:

21. Edwards teach the system of claim 1, the one or more non- transitory computer-readable media storing further instructions that, when executed by the one or more processors, further cause the system to: store second location data associated with the second A/V device, (Edwards [0023] the geo-processors 40, 42 may use third-party geolocation services such as ip2location.com to retrieve and to provide a simple mapping of IP address to latitude/longitude in order to identify neighbors and to create the webpage links to the accounts 50 and video images from cameras 32 of neighbors)
wherein to determine that the second A/V device is located within the geographic area is further based at least in part on the second location data. (Edwards [0025] the geolocation of cameras 32 may be used by the geolocation processors or a separate registration processor may register the cameras 32 with local law enforcement organizations. In this regard, registration may simply be by the geolocation processor sending a street address and IP address of the camera 32 and/or account 50 thereby allowing the local law enforcement organization to activate the camera 32 whenever a need arises)

Regarding to claim 24:

24. Edwards teach a method comprising: receiving first image data generated by a first audio/video recording and communication device (A/V) device); (Edwards Fig. 2 [0025] registration may simply be by the geolocation processor sending a street address and IP address of the camera 32 and/or account 50 thereby allowing the local law enforcement organization to activate the camera 32 [second A/V device] whenever a need arises)
receiving, from a user device associated with the first A/V device, an indication that the first image data is associated with an event; (Edwards Fig. 2 [0033] it may be assumed that the homeowner/parent has transferred an image of the child [first image data] to the server 38 from a computer in the home 12, 14 of the homeowner/ parent. In this case, remote video analytics of a child tracking processor 40, 42 may be used to identify and indicate through an alert sent to the computer of the parent's home 12, 14 which camera 32 in the neighborhood or in the whole network most recently saw the given person (or a sequence of times and cameras 32 where the child was most recently seen [event]))
sending, by a system, a first command that causes the second A/V device to power-up a camera based at least in part on the sending of the first command, receiving second image data generated by the second A/V device; and (Edwards [0021] then an alarm event [command] in the security system for any home in the neighborhood (including the homeowner selecting this option) will automatically trigger all cameras 32 in the neighborhood to wake up and begin recording to memory 48. Edwards Fig. 2 [0025] registration may simply be by the geolocation processor sending a street address and IP address of the camera 32 and/or account 50 thereby allowing the local law enforcement organization to activate [command to power- up] the camera 32 [second A/V device] whenever a need arises). Edwards Fig. 2 [0034] all the houses in this map have outward-facing cameras 32 with "neighbor" access selected as described above. A burglary occurs at the corner of 2nd Ave and 34th St (red circle) in FIG. 2. This homeowner has chosen to link his alarm system 18 to the camera network of the server 38, so the burglary event automatically wakes up cameras 32 in neighboring houses)

Edwards do not explicitly teach based at least in part on the receiving of the indication, identifying a second A/V device; sending, by a system, a first command that causes the second A/V device to power-up a camera based at least in part on the sending of the first command, sending, by the system, a second command that causes the second A/V device to power-down the camera.

However Carbonell teach based at least in part on the receiving of the indication, identifying a second A/V device; (Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102-0103] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105 [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented)

However Jeon teach sending, by a system, a first command that causes the second A/V device to power-up a camera based at least in part on the sending of the first command, (Jeon Fig. 4 [0041] the network camera 100 may be a low power-consumption camera driven by a battery. The low power-consumption camera is usually in a sleep mode, and regularly wakes up to check whether an even occurs. If an event occurs, the low power-consumption camera switches to an active mode. When the event ends, the low power-consumption camera returns to the sleep mode. Since the low power-consumption camera operates in the active mode when an event occurs and remains in the sleep mode for the rest of the time, power consumption may be reduced. [0056] a processor of the camera 100 may sleep until the processor is waked on by the event sensing signal [send a command])
sending, by the system, a second command that causes the second A/V device to power-down the camera. (Jeon Fig. 4 [0041] the network camera 100 may be a low power-consumption camera driven by a battery. The low power-consumption camera is usually in a sleep mode, and regularly wakes up to check whether an even occurs. If an event occurs, the low power-consumption camera switches to an active mode. When the event ends [second command], the low power-consumption camera returns to the sleep mode. Since the low power-consumption camera operates in the active mode when an event occurs and remains in the sleep mode for the rest of the time, power consumption may be reduced. [0056] a processor of the camera 100 may sleep until the processor is waked on by the event sensing signal [send a command])

Regarding to claim 25:

25. Edwards teach the method of claim 24, further comprising: storing first location data associated with the first A/V device; (Edwards [0023]  the geoprocessors 40, 42 may use third-party geolocation services such as ip2location.com to retrieve and to provide a simple mapping of IP address to latitude/longitude in order to identify neighbors and to create the webpage links to the accounts 50 and video images from cameras 32 of neighbors) 
storing second location data associated with the second A/V device, (Edwards [0023]  the geoprocessors 40, 42 may use third-party geolocation services such as ip2location.com to retrieve and to provide a simple mapping of IP address to latitude/longitude in order to identify neighbors and to create the webpage links to the accounts 50 and video images from cameras 32 of neighbors)

Edwards do not explicitly teach wherein the identifying of the second A/V device is further based at least in part on the first location data and the second location data.

However Carbonell teach wherein the identifying of the second A/V device is further based at least in part on the first location data and the second location data. (Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102-0103] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105 [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented)

Regarding to claim 26:

26. Edwards teach the method of claim 24, wherein the identifying of the second A/V device comprises at least: determining, based at least in part on the receiving of the indication, a first location associated with the first A/V device; (Edwards [0023]  the geoprocessors 40, 42 may use third-party geolocation services such as ip2location.com to retrieve and to provide a simple mapping of IP address to latitude/longitude in order to identify neighbors and to create the webpage links to the accounts 50 and video images from cameras 32 of neighbors)
determining a second location associated with the second A/V device; and (Edwards [0023]  the geoprocessors 40, 42 may use third-party geolocation services such as ip2location.com to retrieve and to provide a simple mapping of IP address to latitude/longitude in order to identify neighbors and to create the webpage links to the accounts 50 and video images from cameras 32 of neighbors)

Edwards do not explicitly teach determining that the second location is within a predetermined distance to the first location.

However Carbonell teach determining that the second location is within a predetermined distance to the first location. (Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105 [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented)

Regarding to claim 27:

27. Edwards teach the method of claim 24, wherein the identifying of the second A/V device comprises at least: determining, based at least in part on the receiving of the indication, a first location associated with the first A/V device; (Edwards [0023]  the geoprocessors 40, 42 may use third-party geolocation services such as ip2location.com to retrieve and to provide a simple mapping of IP address to latitude/longitude in order to identify neighbors and to create the webpage links to the accounts 50 and video images from cameras 32 of neighbors)
determining a second location associated with the second A/V device; and (Edwards [0023]  the geoprocessors 40, 42 may use third-party geolocation services such as ip2location.com to retrieve and to provide a simple mapping of IP address to latitude/longitude in order to identify neighbors and to create the webpage links to the accounts 50 and video images from cameras 32 of neighbors)

Edwards do not explicitly teach determining that the first location is within a geographic area; determining that the second location is within the geographic area.

However Carbonell teach determining that the first location is within a geographic area; (Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102-0103] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105 [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented)
determining that the second location is within the geographic area. (Carbonell [0008] the obtaining image data from one or more camera device about the location of interest can include establishing a geofence and determining devices within the geofence. A geofence can be established based on one or more criteria and/or one or more user input. Carbonell Fig. 7 [0102-0103] a prioritizing of views from different camera devices 406 can be based on a proximity [part on the indication] of the camera devices to an event, Fig. 8 5105 [0105] Icons 5105 can indicate locations of camera devices 404. It is seen that camera devices internal and external to a geofence can be represented)

Regarding to claim 28:

28. Edwards teach the system of claim 1, the one or more non-transitory computer-readable media storing further instructions that, when executed by the one or more processors, further cause the system to send, along with the command, identifier data associated with the first A/V device. (Edwards [0024] geolocation processors 40, 42 within the server 38 may also send an identifier of the camera 32 and/or IP address of the account 50 to the central monitoring station 20. Using the geographical coordinates of the camera 32, the central monitoring station is automatically able to associate [using identifier] the camera 32 of the homeowner with the security system 18 of the homeowner. Once the camera 32 is associated with the security system 18, the central monitoring station is able to trigger the recording of video from the camera 32 of a home in the event of activation of the security system 18 during a break-in at the home. The central monitoring station 20 is also able to activate cameras 32 of neighbors using the same process)

Regarding to claim 29:

29. Edwards teach the method of claim 24, further comprising: generating a command to power-up a camera of the second A/V device; and (Edwards [0021] as a second step in set up of a camera 32, camera 32 may be linked to the homeowner's security system 18. The homeowner may choose this option and the link will be automatically established. If this link is established, then an alarm event in the security system for any home in the neighborhood (including the homeowner selecting this option) will automatically trigger all cameras 32 in the neighborhood to wake up and begin recording to memory 48)
sending the command to the second A/V device, and wherein the receiving of the second image data is further based at least in part on the sending of the additional identifier data. (Edwards [0025] the geolocation of cameras 32 may be used by the geolocation processors or a separate registration processor may register the cameras 32 with local law enforcement organizations. In this regard, registration may simply be by the geolocation processor sending a street address and IP address of the camera 32 and/or account 50 thereby allowing the local law enforcement organization to activate the camera 32 whenever a need arises. [0033] the homeowner registers the child's face with a system recognition and tracking processor 40, 42 of the server 38. If the child goes missing, before calling the police, the homeowner would query the processor 40, 42 to ask where that face was most recently seen. This might avoid the need for police involvement; i.e. if the child was last seen walking up to a friend's house (even if that house is a long way away, as long as it has a camera 32), the next step would be to call that house)

Regarding to claim 30:

30. Edwards teach the system of claim 1, Edwards do not explicitly teach the one or more non-transitory computer- readable media storing further instructions that, when executed by the one or more processors, further cause the system to generate the command, the command indicating at least a predetermined period of time to power-up the camera.

However Jeon teach the one or more non-transitory computer- readable media storing further instructions that, when executed by the one or more processors, further cause the system to generate the command, the command indicating at least a predetermined period of time to power-up the camera. (Jeon [0019] a method of controlling a surveillance server, the method including: receiving at least one image from a network camera during a first period; determining an event based on the at least one image received from the network camera; determining an activation time of the network camera based on the event; and transmitting an event reaction request including information about the activation time to the network camera during a second period after the first period. [0069] According to an exemplary embodiment, the processor 202 may determine a capturing mode of the camera 100 based on the event. For example, the processor 202 may determine the capturing mode of the camera 100 as an active mode if the current time corresponds to an event which is set to be weekdays, at 7 am. As another example, the processor 202 may determine the capturing mode of the camera 100 as an infrared ray capturing mode if the current time corresponds to an event which is set to be weekdays, from 9 pm to 7 am)

Regarding to claim 31:

31. Edwards teach the system of claim 30, Edwards do not explicitly teach wherein the second image data represents a video that includes a length that is associated with the predetermined period of time.

However Jeon teach wherein the second image data represents a video that includes a length that is associated with the predetermined period of time. (Jeon [0019] a method of controlling a surveillance server, the method including: receiving at least one image from a network camera during a first period; determining an event based on the at least one image received from the network camera; determining an activation time of the network camera based on the event; and transmitting an event reaction request including information about the activation time to the network camera during a second period after the first period. [0069] the processor 202 may determine a capturing mode of the camera 100 based on the event. For example, the processor 202 may determine the capturing mode of the camera 100 as an active mode if the current time corresponds to an event which is set to be weekdays, at 7 am. As another example, the processor 202 may determine the capturing mode of the camera 100 as an infrared ray capturing mode if the current time corresponds to an event which is set to be weekdays, from 9 pm to 7 am)

Regarding to claim 33:

33. Edwards teach the system of claim 1, (Edwards Fig. 2 shows a circle and that circle has a radius) 
Edwards do not explicitly teach wherein the indication of the geographic area that includes the first location comprises an indication of a radius around the first location.

However Carbonell teach wherein the indication of the geographic area that includes the first location comprises an indication of a radius around the first location. (Carbonell [0127] at block 926 manager system 410 e.g. running one or more program 440 can establish a geofence around the location of interest provided by a location of an event. Establishing a boundary defining a geofence can be automatic (e.g. 360 degree and a fixed radius), or manual (defined/drawn on a geospatial map e.g. defined using controls 4104 as set forth in connection with user interface 4102 described in reference to FIG. 7). Manager system 410 can provide e.g. geospatial map representation/visualization, incident management and asset management capabilities)

Regarding to claim 34:

34. Edwards teach the system of claim 1, wherein to receive the indication of the geographic area that includes the first location comprises receiving, from the first user device, an indication of a portion of a map, the portion of the map corresponding to the geographic area. (Edwards Fig. 2 [0034] all the houses in this map have outward-facing cameras 32 with "neighbor" access selected as described above. A burglary occurs at the corner of 2nd Ave and 34th St (red circle) in FIG. 2. This homeowner has chosen to link his alarm system 18 to the camera network of the server 38, so the burglary event automatically wakes up cameras 32 in neighboring houses)

Regarding to claim 35:

35. Edwards teach the system of claim 1, the one or more non-transitory computer- readable media storing further instructions that, when executed by the one or more processors, further cause the system to: receive a request to associate the first A/V device with a network of users, wherein to send the command is based at least in part on the request. (Edwards [0014] these feeds are not necessarily public; they can be restricted to local residents, forming a sort of "neighborhood watch" social network. Social network association is based on request from a user)

Regarding to claim 36:

36. Edwards teach the system of claim 1, wherein the first location comprises at least one of: an address associated with the first A/V device; a neighborhood associated with the first A/V device; or a city associated with the first A/V device. (Edwards Fig. 2 [0025] registration may simply be by the geolocation processor sending a street address and IP address of the camera 32 and/or account 50 thereby allowing the local law enforcement organization to activate the camera 32 whenever a need arises)

Regarding to claim 37:

37. Edwards teach the method of claim 24, further comprising: receiving, from the user device, location data representing a location associated with the A/V device; and (Edwards Fig. 1-2 shows multiple cameras 32 are connected over internet and communicating based on location association, because Edwards [0008] FIG. 2 is a geographic diagram of a neighborhood that shows camera activation within the network of FIG. 1. FIG. 2 shows association of cameras and user device specific to a geo location which means based on location information sent from the first user device other nearby cameras in a geolocation is selected, because [0014] during the registration/ setup process for each camera 32, the homeowner can designate that the camera 32 faces a public space proximate the home, and elect either to share the feed (video stream) with neighbors and law enforcement, or with law enforcement only. Note that the identity of neighbors can be automatically determined using the geolocation of IP addresses of the camera and of the neighbors)
receiving, from the user device, an indication of the geographic area that includes the location. (Edwards Fig. 2 [0014] the identity of neighbors can be automatically determined using the geolocation of IP addresses of the camera and of the neighbors)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482